 

 

 

 

 

 

 

 

 

 

 

 

GUARANTY

made by

BEHRINGER HARVARD REIT I, INC.
as Guarantor,

in favor of

LEHMAN BROTHERS BANK, FSB

 

Dated as of June 21, 2006

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


GUARANTY

This GUARANTY (this “Guaranty”), dated as of June 21, 2006, made by BEHRINGER
HARVARD REIT I, INC. a Maryland corporation (“Behringer REIT”), having an
address at Behringer Harvard Holdings, LLC, 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001, (Behringer REIT is sometimes herein referred to as the
“Guarantor”), in favor of LEHMAN BROTHERS BANK, FSB, a federal stock savings
bank, (together with its successors and assigns, hereinafter referred to as
“Lender”), having an address at 600 Steamboat Road, Greenwich, Connecticut
06830.

R E C I T A L S:

A.   Pursuant to that certain Loan Agreement dated as of the date hereof (as the
same may be amended, modified, supplemented or replaced from time to time, the
“Loan Agreement”) between Behringer Harvard Terrace LP, a Delaware limited
partnership (the “Borrower”) and Lender, Lender has agreed to make a loan (the
“Loan”) to Borrower in the maximum principal amount of $131,000,000, subject to
the terms and conditions of the Loan Agreement;

B.   As a condition to Lender’s making the Loan, Lender is requiring that
Guarantor execute and deliver to Lender this Guaranty; and

C.   Guarantor hereby acknowledges that it will materially benefit from Lender’s
agreeing to make the Loan;

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender as follows:

1.    Definitions. All capitalized terms used and not defined herein shall have
the respective meanings given such terms in the Loan Agreement. The following
terms shall have the meanings ascribed to them below:

“Cirrus Logic” means Cirrus Logic, Inc. or any successor tenant under the Cirrus
Logic Lease.

“Cirrus Logic Lease” means that certain Lease Agreement by and between Desta
Five Partnership, Ltd and Cirrus Logic, with an effective date of November 10,
2000, as same may be amended from time to time.

“Cirrus Logic Triggering Event” means the earlier to occur of (A) the date upon
which Cirrus Logic gives notice that it shall not renew the Cirrus Logic Lease,
(B) the failure of Cirrus Logic to provide notice on or before November 30, 2011
of its intention to extend the Cirrus Logic Lease pursuant to the terms
currently set forth in Exhibit H of the Cirrus Logic Lease, and (C) the
termination of the Cirrus Logic Lease.


--------------------------------------------------------------------------------




“Designated Lease” means any of the Cirrus Logic Lease, the Vinson & Elkins
Lease, the Sigmatel Lease, the Westech Lease or any Lease related to any Tenant
Relocation Event.

“Guaranteed Obligations” means (i) Borrower’s Recourse Liabilities, (ii) payment
and performance in full of (A) all Capital Expenses and work relating thereto
and (B) all Approved Leasing Expenses with respect to Leases hereafter executed
and all work relating thereto, (iii) if there shall have occurred any Triggering
Event with respect to which a Triggering Event Termination shall not have
occurred, payment of the entire unpaid balance of the Debt (whether accrued
prior to, on or after such date), provided that Guarantor’s liability under this
clause (iii) shall not exceed the Incremental Amount from time to time
outstanding; and (iv) from and after the date that any Springing Recourse Event
occurs, payment of the entire unpaid balance of the Debt (whether accrued prior
to, on or after such date). Guarantor’s obligations under this Guaranty shall be
cumulative, and none of the Guaranteed Obligations listed in (i) — (iv) shall be
deemed to limit Guarantor’s liability with respect to any of the other
Guaranteed Obligations listed in (i) — (iv) or Guarantor’s liability to pay the
Guaranty Limit Amount.

“Guaranty Limit Amount” shall mean, as of any date of determination, the sum, as
of such date after giving effect to any adjustments thereto made pursuant to the
Loan Agreement, of (i) the Rollover Reserve Offset Amount plus (ii) the Capital
Reserve Offset Amount. Guarantor and Lender hereby acknowledge and agree that
the respective amounts of the Rollover Reserve Offset Amount and/or the Capital
Reserve Offset Amount may be adjusted as provided in the Loan Agreement (whether
increased and/or decreased, all as more specifically set forth therein) one or
more times, from time to time while the Loan is outstanding, and such
adjustments will result in corresponding increases and/or decreases in the
Guaranty Limit Amount, all in accordance with, and subject to, the applicable
terms and provisions set forth in the Loan Agreement.

“Incremental Amount” means the sum of the following amounts for each Triggering
Event that shall have occurred for which a Triggering Event Termination shall
not have occurred: (i) a Cirrus Logic Triggering Event: $4,917,000, (ii) a
Vinson & Elkins Triggering Event, $2,875,000, (iii) a Sigmatel Triggering Event,
$625,000, (iv) a Westech Triggering Event, $625,000, and (v) each Tenant
Relocation Event, the related Tenant Relocation Incremental Amount.

“Partial Triggering Event Termination” means, with respect to each Tenant
Relocation Event, that a replacement tenant acceptable to Lender shall have
taken occupancy of substantially all of such replacement tenant’s leased
premises, be paying full base rent and be conducting normal business operations
in substantially all of such replacement tenant’s leased premises pursuant to a
Lease acceptable to Lender having a term of not less than five (5) years.

“Remaining Designated Lease Space” means, with respect to the premises
previously subject to a Designated Lease as to which a Tenant Relocation Event
has occurred, that portion of such premises with respect to which no Partial
Triggering Event Termination has occurred.

2


--------------------------------------------------------------------------------




“Sigmatel” means Sigmatel, Inc. or any successor tenant under the Sigmatel
Lease.

“Sigmatel Lease” means that certain Lease Agreement by and between Desta Two
Partnership, Ltd and Sigmatel, with an effective date of August 6, 1999, as same
may be amended from time to time.

“Sigmatel Triggering Event” means the earlier to occur of (A) the date upon
which Sigmatel gives notice that it shall not renew the Sigmatel Lease, (B) the
failure of Sigmatel to provide notice on or before August 28,2006 of its
intention to extend the Sigmatel Lease pursuant to the terms currently set forth
in Exhibit H of the Sigmatel Lease, and (C) the termination of the Sigmatel
Lease.

“Tenant Relocation Event”: a “Tenant Relocation Event” shall occur if
(1) Borrower or any Affiliate of Borrower (a) has an ownership interest or right
to acquire an ownership interest in any portion of the Terraces Project and has
control over the leasing at such portion of the Terraces Project and
(b) solicits (i.e., makes the initial contract with), directly or through an
agent acting on behalf of Borrower or any Affiliate of Borrower, any
then-existing tenant of the Property to enter into a lease of such portion of
the Terraces Project and (2) the tenant so solicited leases space at such
portion of the Terraces Project contemporaneously with such tenant’s departure
from the Property.

“Tenant Relocation Incremental Amount” means, with respect to each Tenant
Relocation Event, an amount equal to the product of (i) three (3) times the base
annual rent payable by the tenant under the related Designated Lease during the
last full year of the term of such Lease and (ii) a fraction, the numerator of
which is the square footage of the relevant Remaining Designated Lease Space,
and the denominator of which is the square footage of the leased premises
covered by such Designated Lease.

“Terraces Project” means the property described on Schedule 1 attached hereto.

“Triggering Event” means a Cirrus Logic Triggering Event, a Vinson & Elkins
Triggering Event, a Sigmatel Triggering Event or a Westech Triggering Event or
any Tenant Relocation Event.

“Triggering Event Termination” means respect to each Triggering Event, that a
tenant acceptable to Lender shall have taken occupancy, be paying full base rent
and be conducting normal business operations in the entire premises covered by
the related Designated Lease pursuant to a Lease acceptable to Lender having a
term of not less than five (5) years.

“Vinson & Elkins” means Vinson & Elkins LLP or any successor tenant under the
Vinson & Elkins Lease.

“Vinson & Elkins Lease” means that certain Lease Agreement by and between Desta
Two Partnership, Ltd and Vinson & Elkins, with an effective date of
September 30, 1999, as same may be amended from time to time.

3


--------------------------------------------------------------------------------




“Vinson & Elkins Triggering Event” means the earlier to occur of (A) the date
upon which Vinson & Elkins gives notice that it shall not renew the Vinson &
Elkins Lease, (B) the failure of Vinson & Elkins to provide notice on or before
March 31, 2014 of its intention to extend the Vinson & Elkins Lease pursuant to
the terms currently set forth in Exhibit H of the Vinson & Elkins Lease, and
(C) the termination of the Vinson & Elkins Lease.

“Westech” means Westech Capital Corp.,or any successor tenant under the Westech
Lease.

“Westech Lease” means that certain Lease Agreement by and between Desta Two
Partnership, Ltd and Westech, with an effective date of September 30, 1999, as
same may be amended from time to time.

“Westech Triggering Event” means the earlier to occur of (A) the date upon which
Westech gives notice that it shall not renew the Westech Lease, (B) the failure
of Westech to provide notice on or before March 31, 2006 of its intention to
extend the Westech Lease pursuant to the terms currently set forth in Exhibit H
of the Westech Lease, and (C) the termination of the Westech Lease. Guarantor
acknowledges that a Westech Triggering Event has occurred and that no Triggering
Event Termination has occurred with respect thereto.

2.    Guaranty and Agreement.

(a)          Guarantor hereby irrevocably, absolutely and unconditionally
guarantees to Lender the full, prompt and complete payment and performance when
due of the Guaranteed Obligations. In addition to and without limiting the
foregoing, Guarantor hereby agrees to pay to Lender, upon Lender’s demand
following the occurrence and during the continuance of an Event of Default, an
amount equal to the Guaranty Limit Amount as of the date of payment thereof,
such Guaranty Limit Amount to be paid from separate funds of Guarantor and not
from post-default cash flow from the Property.

(b)         All sums payable to Lender under this Guaranty shall be payable on
demand and without reduction for any offset, claim, counterclaim or defense.

(c)          Guarantor hereby agrees to indemnify, defend and save harmless
Lender from and against any and all costs, losses, liabilities, claims, causes
of action, expenses and damages, including reasonable attorneys’ fees and
disbursements, which Lender may suffer or which otherwise may arise by reason of
Borrower’s failure to pay any of the Guaranteed Obligations when due,
irrespective of whether such costs, losses, liabilities, claims, causes of
action, expenses or damages are incurred by Lender prior or subsequent to
(i) Lender’s declaring the Principal, interest and other sums evidenced or
secured by the Loan Documents to be due and payable, (ii) the commencement or
completion of a judicial or non-judicial foreclosure of the Security Instrument
or (iii) the conveyance of all or any portion of the Property by deed-in-lieu of
foreclosure.

4


--------------------------------------------------------------------------------




(d)         Guarantor agrees that no portion of any sums applied (other than
sums received from Guarantor in full or partial satisfaction of its obligations
hereunder), from time to time, in reduction of the Debt shall be deemed to have
been applied in reduction of the Guaranteed Obligations until such time as the
Debt has been paid in full, or Guarantor shall have made the full payment
required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Debt to be deemed satisfied.

3.    Representations and Warranties. Guarantor hereby represents and warrants
to Lender as follows (which representations and warranties shall be given as of
the date hereof and shall survive the execution and delivery of this Guaranty):

(a)          Organization, Authority and Execution. Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Maryland, and has all necessary power and authority to own its
properties and to conduct its business as presently conducted or proposed to be
conducted and to enter into and perform this Guaranty and all other agreements
and instruments to be executed by it in connection herewith. This Guaranty has
been duly executed and delivered by Guarantor.

(b)         Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.

(c)          No Violation. The execution, delivery and performance by Guarantor
of its obligations under this Guaranty has been duly authorized by all necessary
action, and do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other
instrumentality applicable to Guarantor, or result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the assets of Guarantor pursuant to the terms of
Guarantor’s articles of organization, or any mortgage, indenture, agreement or
instrument to which Guarantor is a party or by which it or any of its properties
is bound. Guarantor is not in default under any other guaranty which it has
provided to Lender.

(d)         No Litigation. There are no actions, suits or proceedings at law or
at equity, pending or, to Guarantor’s best knowledge, threatened against or
affecting Guarantor or which involve or might involve the validity or
enforceability of this Guaranty or which might materially adversely affect the
financial condition of Guarantor or the ability of Guarantor to perform any of
its obligations under this Guaranty. Guarantor is not in default beyond any
applicable grace or cure period with respect to any order, writ, injunction,
decree or demand of any Governmental Authority which might materially adversely
affect the financial condition of Guarantor or the ability of Guarantor to
perform any of its obligations under this Guaranty.

(e)          Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents

5


--------------------------------------------------------------------------------




required in connection with the carrying out or performance of any of
Guarantor’s obligations under this Guaranty will be obtained when required.

(f)          Financial Statements and Other Information. All financial
statements of Guarantor heretofore delivered to Lender are true and correct in
all material respects and fairly present the financial condition of Guarantor as
of the respective dates thereof, and no materially adverse change has occurred
in the financial conditions reflected therein since the respective dates
thereof. None of the aforesaid financial statements or any certificate or
statement furnished to Lender by or on behalf of Guarantor in connection with
the transactions contemplated hereby, and none of the representations and
warranties in this Guaranty contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading. Guarantor is not insolvent within
the meaning of the United States Bankruptcy Code or any other applicable law,
code or regulation and the execution, delivery and performance of this Guaranty
will not render Guarantor insolvent.

(g)         Consideration. Guarantor is the owner, directly or indirectly, of
legal and beneficial equity interests in Borrower, and as such will materially
benefit from the making of the Loan.

4.    Financial Statements. Guarantor shall deliver to Lender, (a) within 120
days after the end of each fiscal year of Guarantor, a complete copy of
Guarantor’s annual financial statements, (b) if requested by Lender, within 60
days after the end of each fiscal quarter of Guarantor, financial statements
(including a balance sheet as of the end of such fiscal quarter, a statement of
income and expense for such fiscal quarter and a calculation of Guarantor’s Net
Worth as of the end of such fiscal quarter) certified by Guarantor and in form,
content, level of detail and scope reasonably satisfactory to Lender, and (c) 20
days after request by Lender, such other financial information with respect to
Guarantor as Lender may reasonably request.

5.    Unconditional Character of Obligations of Guarantor.

(a)          The obligations of Guarantor hereunder shall be irrevocable,
absolute and unconditional, irrespective of the validity, regularity or
enforceability, in whole or in part, of the other Loan Documents or any
provision thereof, or the absence of any action to enforce the same, any waiver
or consent with respect to any provision thereof, the existence in the Loan
Documents of any so-called non-recourse provision or any other provision therein
purporting to limit in whole or in part the recourse available against the
Borrower, the recovery of any judgment against Borrower, Guarantor or any other
Person or any action to enforce the same, any failure or delay in the
enforcement of the obligations of Borrower under the other Loan Documents or
Guarantor under this Guaranty, or any setoff, counterclaim, and irrespective of
any other circumstances which might otherwise limit recourse against Guarantor
by Lender or constitute a legal or equitable discharge or defense of a guarantor
or surety. Lender may enforce the obligations of Guarantor under this Guaranty
by a proceeding at law, in equity or otherwise, independent of any loan
foreclosure or similar proceeding or any deficiency action against Borrower or
any other Person at any time, either before or after an action against the
Property or any part thereof, Borrower or any other Person. This Guaranty is a
guaranty of payment and

6


--------------------------------------------------------------------------------




performance and not merely a guaranty of collection. Guarantor waives diligence,
notice of acceptance of this Guaranty, filing of claims with any court, any
proceeding to enforce any provision of any other Loan Document, against
Guarantor, Borrower or any other Person, any right to require a proceeding first
against Borrower or any other Person, or to exhaust any security (including,
without limitation, the Property) for the performance of the Guaranteed
Obligations or any other obligations of Borrower or any other Person, or any
protest, presentment, notice of default or other notice or demand whatsoever
(except to the extent expressly provided to the contrary in this Guaranty).

(b)         The obligations of Guarantor under this Guaranty, and the rights of
Lender to enforce the same by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected by any of the following:

(i)           any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower, the Property or
any part thereof, Guarantor or any other Person;

(ii)          any failure by Lender or any other Person, whether or not without
fault on its part, to perform or comply with any of the terms of the Loan
Agreement, or any other Loan Documents, or any document or instrument relating
thereto;

(iii)         the sale, transfer or conveyance of the Property or any interest
therein to any Person, whether now or hereafter having or acquiring an interest
in the Property or any interest therein and whether or not pursuant to any
foreclosure, trustee sale or similar proceeding against Borrower or the Property
or any interest therein;

(iv)        the conveyance to Lender, any Affiliate of Lender or Lender’s
nominee of the Property or any interest therein by a deed-in-lieu of
foreclosure;

(v)         the release of Borrower or any other Person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law or otherwise; or

(vi)        the release in whole or in part of any collateral for any or all
Guaranteed Obligations or for the Loan or any portion thereof.

(c)          Except as otherwise specifically provided in this Guaranty,
Guarantor hereby expressly and irrevocably waives all defenses in an action
brought by Lender to enforce this Guaranty based on claims of waiver, release,
surrender, alteration or compromise and all setoffs, reductions, or impairments,
whether arising hereunder or otherwise.

(d)         Lender may deal with Borrower and Affiliates of Borrower in the same
manner and as freely as if this Guaranty did not exist and shall be entitled,
among other things, to grant Borrower or any other Person such extension or
extensions of time to perform any act or acts as may be deemed advisable by
Lender, at any time and from time to time,

7


--------------------------------------------------------------------------------




without terminating, affecting or impairing the validity of this Guaranty or the
obligations of Guarantor hereunder.

(e)          No compromise, alteration, amendment, modification, extension,
renewal, release or other change of, or waiver, consent, delay, omission,
failure to act or other action with respect to, any liability or obligation
under or with respect to, or of any of the terms, covenants or conditions of,
the Loan Documents shall in any way alter, impair or affect any of the
obligations of Guarantor hereunder, and Guarantor agrees that if any Loan
Document is modified with Lender’s consent, the Guaranteed Obligations shall
automatically be deemed modified to include such modifications.

(f)          Lender may proceed to protect and enforce any or all of its rights
under this Guaranty by suit in equity or action at law, whether for the specific
performance of any covenants or agreements contained in this Guaranty or
otherwise, or to take any action authorized or permitted under applicable law,
and shall be entitled to require and enforce the performance of all acts and
things required to be performed hereunder by Guarantor. Each and every remedy of
Lender shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.

(g)         No waiver shall be deemed to have been made by Lender of any rights
hereunder unless the same shall be in writing and signed by Lender, and any such
waiver shall be a waiver only with respect to the specific matter involved and
shall in no way impair the rights of Lender or the obligations of Guarantor to
Lender in any other respect or at any other time.

(h)         At the option of Lender, Guarantor may be joined in any action or
proceeding commenced by Lender against Borrower in connection with or based upon
any other Loan Documents and recovery may be had against Guarantor in such
action or proceeding or in any independent action or proceeding against
Guarantor to the extent of Guarantor’s liability hereunder, without any
requirement that Lender first assert, prosecute or exhaust any remedy or claim
against Borrower or any other Person, or any security for the obligations of
Borrower or any other Person.

(i)           Guarantor agrees that this Guaranty shall continue to be effective
or shall be reinstated, as the case may be, if at any time any payment is made
by Borrower or Guarantor to Lender and such payment is rescinded or must
otherwise be returned by Lender (as determined by Lender in its sole and
absolute discretion) upon insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, receivership, conservatorship, winding
up or other similar proceeding involving or affecting Borrower or Guarantor, all
as though such payment had not been made.

(j)           In the event that Guarantor shall advance or become obligated to
pay any sums under this Guaranty or in connection with the Guaranteed
Obligations or in the event that for any reason whatsoever Borrower or any
subsequent owner of the Property or any part thereof is now, or shall hereafter
become, indebted to Guarantor, Guarantor agrees that (i) the amount of such sums
and of such indebtedness and all interest thereon shall at all times be
subordinate as to lien, the time of payment and in all other respects to all
sums, including

8


--------------------------------------------------------------------------------




principal and interest and other amounts, at any time owed to Lender under the
Loan Documents, and (ii) Guarantor shall not be entitled to enforce or receive
payment thereof until all principal, interest and other sums due pursuant to the
Loan Documents have been paid in full. Nothing herein contained is intended or
shall be construed to give Guarantor any right of subrogation in or under the
Loan Documents or any right to participate in any way therein, or in the right,
title or interest of Lender in or to any collateral for the Loan,
notwithstanding any payments made by Guarantor under this Guaranty, until the
actual and irrevocable receipt by Lender of payment in full of all principal,
interest and other sums due with respect to the Loan or otherwise payable under
the Loan Documents. If any amount shall be paid to Guarantor on account of such
subrogation rights at any time when any such sums due and owing to Lender shall
not have been fully paid, such amount shall be paid by Guarantor to Lender for
credit and application against such sums due and owing to Lender.

(k)          Guarantor’s obligations hereunder shall survive a foreclosure,
deed-in-lieu of foreclosure or similar proceeding involving the Property and the
exercise by Lender of any or all of its remedies pursuant to the Loan Documents
and Guarantor expressly agrees that to the extent necessary to satisfy its
obligations under Section 2 hereof, it shall be and remain liable for any
deficiency remaining after foreclosure of any Security Instrument or security
interest securing the Note, notwithstanding provisions of applicable law or the
Loan Documents that may prevent the Lender from enforcing such deficiency
against the Borrower.

6.    Covenants.

(a)          As used in this Section 6, the following terms shall have the
respective meanings set forth below:

(i)           “GAAP” shall mean generally accepted accounting principles,
consistently applied.

(ii)          “Net Worth” shall mean, as of a given date, (A) the total assets
of Guarantor and its Subsidiaries which would be shown as assets on a
consolidated balance sheet of Guarantor and its Subsidiaries as of such date
prepared in accordance with GAAP, after eliminating all amounts properly
attributable to minority interests, if any, in the stock and surplus of such
Subsidiaries, minus (B) the total liabilities of Guarantor and its Subsidiaries
which would be shown as liabilities on a consolidated balance sheet of Guarantor
and its Subsidiaries as of such date prepared in accordance with GAAP, after
eliminating all amounts properly attributable to minority interests, if any, in
the stock and surplus of such Subsidiaries.

(iii)         “Subsidiary” shall mean, as to any Person, (A) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (B) any partnership, limited liability
company, association, joint venture

9


--------------------------------------------------------------------------------




or other entity in which such Person and/or one or more Subsidiaries of such
Person has more than a 50% equity interest at the time.

(b)         Guarantor shall not, at any time while a default in the payment of
the Guaranteed Obligations has occurred and is continuing, either (i) enter into
or effectuate any transaction with any Affiliate which would reduce the Net
Worth of Guarantor, including the payment of any dividend or distribution to a
shareholder, or the redemption, retirement, purchase or other acquisition for
consideration of any stock in Guarantor, except for dividends that Guarantor is
required to pay in order to maintain Guarantor’s status as a real estate
investment trust, or (ii) sell, pledge, mortgage or otherwise transfer to any
Person any of Guarantor’s assets, or any interest therein, except for fair
value.

(c)          Guarantor shall at all times cause Guarantor’s Net Worth to be not
less than $250,000,000.

7.    Entire Agreement/Amendments. This instrument represents the entire
agreement between the parties with respect to the subject matter hereof. The
terms of this Guaranty shall not be waived, altered, modified, amended,
supplemented or terminated in any manner whatsoever except by written instrument
signed by Lender and Guarantor.

8.    Successors and Assigns. This Guaranty shall be binding upon Guarantor, and
Guarantor’s estate, heirs, personal representatives, successors and assigns, may
not be assigned or delegated by Guarantor, and shall inure to the benefit of
Lender and its successors and assigns.

9.    Applicable Law and Consent to Jurisdiction. This Guaranty shall be
governed by, and construed in accordance with, the substantive laws of the State
of New York. Guarantor irrevocably (a) agrees that any suit, action or other
legal proceeding arising out of or relating to this Guaranty may be brought in a
court of record in the City and County of New York or in the Courts of the
United States of America located in the Southern District of New York,
(b) consents to the jurisdiction of each such court in any such suit, action or
proceeding, and (c) waives any objection which it may have to the laying of
venue of any such suit, action or proceeding in any of such courts and any claim
that any such suit, action or proceeding has been brought in an inconvenient
forum. Guarantor irrevocably consents to the service of any and all process in
any such suit, action or proceeding by service of copies of such process to
Guarantor at its address provided in Section 14 hereof. Nothing in this
Section 9, however, shall affect the right of Lender to serve legal process in
any other manner permitted by applicable law or affect the right of Lender to
bring any suit, action or proceeding against Guarantor or its property in the
courts of any other jurisdictions.

10. Section Headings. The headings of the sections and paragraphs of this
Guaranty have been inserted for convenience of reference only and shall in no
way define, modify, limit or amplify any of the terms or provisions hereof.

11. Severability. Any provision of this Guaranty which may be determined by any
competent authority to be prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without

10


--------------------------------------------------------------------------------




invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, Guarantor hereby waives any provision of law which renders
any provision hereof prohibited or unenforceable in any respect.

12. WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY WAIVES THE RIGHT OF TRIAL BY JURY
IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN CONNECTION
THEREWITH.

13. Intentionally Deleted.

14. Notices. All notices, consents, approvals and requests required or permitted
hereunder (a “Notice”) shall be given in writing and shall be effective for all
purposes if either hand delivered with receipt acknowledged, or by a nationally
recognized overnight delivery service (such as Federal Express), or by certified
or registered United States mail, return receipt requested, postage prepaid, in
each case addressed as follows (or to such other address or Person as a party
shall designate from time to time by notice to the other party): If to Lender:
Lehman Brother Bank, FSB, 399 Park Avenue, New York, New York 10022 with a copy
to: Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New York 10038,
attention: William Campbell, Esq.; if to Guarantor: 15601 Dallas Parkway,
Suite 600, Addison, Texas 75001, Attention: Chief Financial Officer, and 15601
Dallas Parkway, Suite 600, Addison, Texas 75001. A notice shall be deemed to
have been given: in the case of hand delivery, at the time of delivery; in the
case of facsimile, at the time that such facsimile is confirmed by successful
confirmation report if so confirmed on a Business Day (or otherwise, on the next
Business day); in the case of registered or certified mail, when delivered or
the first attempted delivery on a Business Day; or in the case of overnight
delivery, upon the first attempted delivery on a Business Day.

15. Guarantor’s Receipt of Loan Documents. Guarantor by its execution hereof
acknowledges receipt of true copies of all of the Loan Documents, the terms and
conditions of which are hereby incorporated herein by reference.

16. Interest; Expenses.

(a)          If Guarantor fails to pay all or any sums due hereunder upon demand
by Lender, the amount of such sums payable by Guarantor to Lender shall bear
interest from the date of demand until paid at the Default Rate in effect from
time to time.

(b)         Guarantor hereby agrees to pay all costs, charges and expenses,
including reasonable attorneys’ fees and disbursements, that may be incurred by
Lender in enforcing the covenants, agreements, obligations and liabilities of
Guarantor under this Guaranty.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
GUARANTOR’S SIGNATURE FOLLOWS ON NEXT PAGE]

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

BEHRINGER HARVARD REIT I, INC.,

 

 

a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


Schedule 1

TRACT #1 — (Terrace VI Office Building): Lot(s) 2, Block “B” THE TERRACE,
SECTION SEVEN, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded under Document No. 200100072 of the Official Public
Records of Travis County, Texas.

TRACT #2 — (Terrace III Office Building): Lot(s) 2, Block “A” THE TERRACE,
SECTION FIVE, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded under Document No. 200000361 of the Official Public
Records of Travis County, Texas.

TRACT #3 — (Hotel Site): Lot(s) 1, Block “A” THE TERRACE, SECTION FIVE, a
subdivision in Travis County, Texas, according to the map or plat thereof,
recorded under Document No. 200000361 of the Official Public Records of Travis
County, Texas.

TRACT #4 — (Terrace IV Office Building): Lot(s) 1, Block “B” THE TERRACE,
SECTION SEVEN, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded under Document No. 200100072 of the Official Public
Records of Travis County, Texas.

TRACT #5 — (Retail Site): Lot 2, Block “E” of THE TERRACE SECTION SIX, a
subdivision in Travis County, Texas, according to the map or plat thereof,
recorded under Document No. 200000362 of the Official Public Records of Travis
County, Texas.


--------------------------------------------------------------------------------